                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Devonna Denise Murphy,                      )
                                            )       CASE NO. 1:18 CV 02602
                                            )
                      Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                            )
               Vs.                          )
                                            )
                                            )
Commissioner of Social Security,            )       Memorandum of Opinion and Order
                                            )
                      Defendant.            )


       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge Kathleen B. Burke (“R&R”)(Doc. 17) recommending that the decision of the

Commissioner be affirmed. Plaintiff has filed an objection. For the reasons that follow, the

R&R is hereby ACCEPTED and the decision of the Commissioner is AFFIRMED.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the

district court reviews the case de novo. Federal Rule of Civil Procedure 72(b) provides in


                                                1
pertinent part:

                  The district judge to whom the case is assigned shall make a de
                  novo determination upon the record, or after additional evidence,
                  of any portion of the magistrate judge’s disposition to which
                  specific written objection has been made in accordance with this
                  rule. The district judge may accept, reject, or modify the
                  recommended decision, receive further evidence, or recommit the
                  matter to the magistrate judge with instructions.

       ANALYSIS

       As set forth below, the Court incorporates the R&R into this Opinion. Therefore, the

Court need not repeat the medical history, which is thoroughly recited by the Magistrate Judge.

Plaintiff objects to the Magistrate Judge’s conclusion that the ALJ did not err in applying the

treating physician rule. According to plaintiff, the ALJ failed to properly weigh the opinions of

treating physicians Drs. Ridgel and Mathai.

        Upon review, the Court finds that the ALJ correctly applied the treating physician rule

with respect to the opinions of Drs. Ridgel and Mathai. As noted by the Magistrate Judge, the

ALJ acknowledged that Drs. Ridgel and Mathai were treating sources, whose opinions were

consistent with each other. However, the ALJ declined to afford these opinions controlling

weight. The ALJ instead assigned these opinions little weight because they were not “consistent

with the medical evidence of record, which supports generally mild findings.” Prior to the

weighing of these opinions, the ALJ provided a detailed discussion of the record that highlighted

the evidence that showed that plaintiff’s impairments were not as severe as opined by Drs.

Ridgel and Mathai. Indeed, the ALJ noted that plaintiff often had normal physical examinations,

with a normal gait, no joint swelling, and a full range of motion in her extremities. It is clear

from this discussion which mild findings the ALJ was referring to when assigning these opinions


                                                  2
little weight. See Hernandez v. Comm’r of Soc. Sec., 644 Fed. App’x 468, 474 (6th Cir. 2016)

(“Although the ALJ did not specifically identify the previously discussed objective medical

evidence, it is clear which evidence he was referring to and thus strict compliance with the

regulations is not necessary in this instance”).

       Plaintiff insists that the ALJ’s reliance on “mild findings” is not a good reason for

discounting these opinions. Plaintiff seems to suggest that because fibromyalgia often has no

significant objective findings, the ALJ should have disregarded all of the normal examinations in

the treatment notes. However, the ALJ has an obligation to consider the record as a whole, not

simply the evidence that plaintiff believes supports a finding of disability. Moreover, in addition

to the normal physical examinations, the ALJ acknowledged plaintiff’s reports of pain and

fatigue and contrasted them with her broad range of daily activities. Reading the decision as a

whole, the Court cannot conclude that the ALJ’s reliance upon mild findings to discount the

opinions of Drs. Ridgel and Mathai was in error. See Hernandez, 644 Fed. App’x at 474 (finding

an ALJ sufficiently addressed a treating source opinion when simply stating it was not supported

by the objective medical evidence of record, where the ALJ had previously discussed the

objective medical evidence, as well as the claimant’s activities of daily living).

        Plaintiff also objects on the grounds that the ALJ “did not consider all of the required

regulatory factors for evaluating treating doctor opinions.” However, an ALJ is not required to

articulate specific findings as to each of the relevant regulatory factors. Indeed, neither the

regulations or Sixth Circuit case law requires an “exhaustive factor-by factor analysis.” Francis

v. Comm’r Soc. Sec., 414 Fed. App’x 802, 804 (6th Cir. 2011). Moreover, the ALJ specifically

noted the treating source status of Drs. Ridgel and Mathai and the inconsistency of these


                                                   3
opinions with the treatment notes, two of the factors listed at 20 CFR § 416.927(c).

       Finally, plaintiff argues that “the ALJ did not articulate any reason for discounting the

doctors’ opinions on the specific issue of absence.” Plaintiff provides no support for the idea

that in order for the ALJ to satisfy the “good reasons” requirement, the ALJ must specifically

address each and every aspect of a treating physician’s opinion. The standard is not so rigid.

Instead, an ALJ must provide reasons that are “‘sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s medical opinion

and the reasons for that weight.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir.

2007). Here, the ALJ’s decision provides a sufficient basis for the rejection of these opinions

and affords this Court the opportunity for meaningful review. The ALJ’s choice to not address

every detail of each opinion is not an error warranting remand. Accordingly, plaintiff’s

objection is not well-taken.

       CONCLUSION

       This Court, having reviewed the Report and Recommendation and finding plaintiff’s

objection without merit, hereby accepts the Magistrate Judge’s Report and Recommendation. In

accordance with that recommendation, judgment is entered in favor of the Commissioner for the

reasons stated by the Magistrate Judge and the Report and Recommendation is incorporated

herein by reference.

       IT IS SO ORDERED.

                                      /s/ Patricia A. Gaughan
                                      PATRICIA A. GAUGHAN
                                      United States District Judge
Dated: 12/2/19                        Chief Judge




                                                 4
